DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16663340 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1, the closest prior art Schultz (US 20020104899), Goerss (US 4443271), Goerss (US 4,219155) and Scruggs (US 2800366) disclose the features of: a rotating spray device for a lubricant, comprising a spray tray main body having a top surface and a bottom surface, a spray tray connection body, rotating spray trays, nozzles, upper main connection pipes, upper air pipe joints, upper lubricant pipe joints, lower main connection pipes, lower air pipe joints, lower lubricant pipe joints, a rotating spindle, a transmission mechanism and a rotating driving mechanism.		
However, the combination of these references fails to teach elements: “the rotating driving mechanism rotates to drive the rotating spindle through the transmission mechanism to rotate; the rotating spindle drives the rotating spray tray located on the top surface and the rotating spray tray located on the bottom surface to rotate; the compressed air and the lubricant are respectively fed into each pitch circle closed cavity formed between each of the rotating 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752